VIA EDGAR Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 July 16, 2013 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust (filing relates to EuroPac International Value Fund, EuroPac International Bond Fund, EuroPac Hard Asset Fund, EP Asia Small Companies Fund and EP Latin America Fund) (File Nos. 333-122901 and 811-21719) Dear Sir or Madam: We are attaching for filing on behalf of Investment Managers Series Trust (the “Registrant”) Post-Effective Amendment No. 377 to the Registrant’s Registration Statement on Form N-1A (the “Amendment”) pursuant to the Securities Act of 1933, as amended (the “1933 Act”) (Amendment No. 388 to the Registration Statement pursuant to the Investment Company Act of 1940, as amended), relating to the Registrant’s EuroPac International Value Fund, EuroPac International Bond Fund, EuroPac Hard Asset Fund, EP Asia Small Companies Fund and EP Latin America Fund series (the “Funds”). The attached Amendment is being filed for the purpose of completing non-material information contained in the prospectus and statement of additional information for the Funds and responding to comments provided by the staff of the Commission regarding Registrant’s initial filing with respect to Class I shares of the Funds.As noted on its facing page, the Amendment is being filed under paragraph (b) of Rule 485 under the 1933 Act to become effective on July 16, 2013.We have assisted in the preparation of the Amendment, and we represent that the Amendment does not contain disclosures which render it ineligible to become effective pursuant to paragraph (b) of Rule 485. Please direct any inquiries regarding this filing to me at (714) 830-0679 or Michael Glazer at (213) 680-6646. Very truly yours, /s/ Laurie A. Dee Laurie A. Dee Enclosures
